Citation Nr: 1105211	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence was received in order to 
reopen a claim for service connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother, and his physician


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1985.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Manila, Republic of the Philippians.  
In a Board decision and remand dated in November 2008 the Board 
reopened the Veteran's claim for service connection for 
schizophrenia and remanded the claims herein for further 
development.  The case has now been returned to the Board for 
appellate disposition.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an August 2008 hearing.

The issue of entitlement to service connection for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hemorrhoids 
was previously denied in a rating decision that was dated in July 
1988.  The Veteran appealed this decision, and service connection 
for hemorrhoids was denied by the Board in an April 1989 
decision.

2.  The evidence received since the April 1989 decision relates 
to an unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection for hemorrhoids.

3.  The evidence suggests that the Veteran had a history of a 
mental disorder that pre-existed service; however, it cannot be 
unequivocally determined that the Veteran's schizophrenia was not 
permanently made worse during his service. 

4.  The evidence does not show that the Veteran's hypertension 
onset during his service or within a year of his discharge from 
service or that it was otherwise caused by service.

5.  The evidence does not show that the Veteran's coronary artery 
disease onset during his service or within a year of his 
discharge from service or that it was otherwise caused by 
service. 


CONCLUSIONS OF LAW

1. The RO's rating decision in July 1988 and the Board's decision 
in April 1989 denying service connection for hemorrhoids are 
final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1105 (2010). 

2. New and material evidence has been received to reopen the 
claim of service connection for hemorrhoids.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  Schizophrenia was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).

4.  Hypertension was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).
 
5.  Coronary artery disease was not incurred in service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that, if a claimant seeks to reopen a claim that was previously 
denied, VA must notify the claimant of the evidence and 
information that is necessary in order to reopen the claim as 
well as the evidence and information necessary to establish the 
underlying claim for the benefit sought.  The notification letter 
must describe what evidence would be sufficient to substantiate 
the element or elements required to establish service connection 
that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in October 2006, 
prior to the rating decision that is appealed herein, which 
explained the parameters of VA's duty to assist him with 
obtaining evidence in support of his claim.  The letter also 
explained what the evidence needed to show in order to establish 
service connection for a claimed disability and explained the 
manner whereby VA assigns disability ratings and effective dates 
for service connected disabilities. 

The Veteran was sent another letter in December 2008 which 
informed the Veteran that his claim for service connection for 
hemorrhoids was previously denied because his service medical 
records did not show that this disorder was aggravated during 
service.  It explained the new and material evidence standard 
that was necessary in order to successfully reopen his claim.  
Although the letter did not explain what was necessary in order 
to establish service connection for the Veteran's claimed 
disability, he was sent this information earlier in the October 
2006 VCAA letter.  The Veteran's claims were readjudicated in a 
supplemental statement of the case (SSOC) dated in June 2009.  In 
any event, any error in providing the notice required by Kent is 
harmless in this case because the Veteran's claim for service 
connection for hemorrhoids is reopened.  The Veteran's other 
claims are original or already reopened service connection claims 
to which Kent does not apply.  

In addition to the duty to provide various notices to a claimant, 
VA also must make reasonable efforts to assist him or her with 
obtaining evidence that is necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, a medical certificate 
from a private hospital, letters that were sent to VA by family 
members of the Veteran, a transcript of the testimony that was 
offered at the August 2008 hearing, and a report of a VA 
psychiatric examination.

The Veteran was not afforded a VA examination with respect to his 
claims for service connection for hypertension and coronary 
artery disease.  In this regard, the Board notes that VA is 
required to provide a medical examination or medical opinion when 
such an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (b) the disability or symptoms may be 
associated with the Veteran's service; and (c) the record does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to provide 
an examination with respect to these issues because the record 
does not contain any competent evidence that the Veteran's 
hypertension or coronary artery disease may be associated with 
his military service or with a service connected disability.  See 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a Veteran's 
conclusory, generalized nexus statement is insufficient to 
entitle him to a VA medical examination).  

II.  Prior Remand

This case was remanded by the Board in November 2008.  A Veteran 
has a right to substantial compliance with the instructions that 
are set forth in a Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

The November 2008 Board remand instructed the agency of original 
jurisdiction to (1) provide notice to the Veteran that complied 
with Kent; (2) request that the Veteran provide a signed 
authorization to enable VA to request medical records from 
S.D.M.C., a private hospital; (3) obtain an opinion from a 
psychiatrist as to whether the Veteran's preexisting psychiatric 
disorder was aggravated beyond its normal progression by service; 
and (4) readjudicate the Veteran's claim.

A letter was sent to the Veteran requesting that he provide a 
signed authorization for S.D.M.C. in December 2008.  However, the 
Veteran failed to provide the requested authorization.  Instead, 
he submitted a medical certificate from S.D.M.C. that was dated 
in September 2006.  Since the Veteran did not provide the 
requested authorization, his records could not be obtained from 
S.D.M.C. and VA's duty in this regard was satisfied.

The requested psychiatric opinion was obtained in March 2009 and 
is associated with the claims file.  

While the Veteran was not provided notice that fully complied 
with Kent, that error is harmless insofar as the Veteran's claim 
for service connection for hemorrhoids is reopened herein.  

The Veteran's claims were readjudicated in a June 2009 SSOC.

For these reasons, the Board determines that the requirements of 
Stegall were satisfied.

III. New and Material Evidence

In a July 1988 rating decision, the RO denied service connection 
for the Veteran's hemorrhoids.  The Veteran appealed that 
decision, and in April 1989 the Board denied the Veteran's claim 
for service connection for hemorrhoids because the evidence 
showed that they onset prior to service and there was no 
indication that they were aggravated beyond their normal 
progression in service.  The evidence considered at that time 
included the Veteran's service treatment records.  The April 1989 
Board decision subsumes the July 1988 rating decision and is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran testified at his August 2008 hearing 
that prior to service he never had problems with bleeding 
hemorrhoids, but that he started to experience bleeding while he 
was in the service.  The Veteran's testimony that his hemorrhoids 
got worse in service is presumed credible for purposes of the 
"new and material" analysis.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  This evidence is new because there 
previously was no evidence of record indicating that the 
Veteran's hemorrhoids got worse while he was in the service.  It 
is material because it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
hemorrhoids.

IV.  Service connection

The Veteran contends that he has schizophrenia, hypertension, and 
coronary artery disease as the result of his military service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
schizophrenia, hypertension, and coronary artery disease, may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge if all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

When determining service connection, a presumption of soundness 
applies. 38 C.F.R. § 3.304(b). Pursuant to such presumption, a 
Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service. Only such 
conditions as are recorded in examination reports are to be 
considered as noted. Id. 

      A.  Schizophrenia

No psychiatric disorder was noted on the Veteran's entrance 
examination in May 1984.  In March 1985 the Veteran complained of 
headaches, hearing voices, and feeling bad.  At that time, the 
Veteran related that he had a history of hospitalization for 
"nervousness" in 1973 that was treated with Thorazine, an 
antipsychotic medication.  

As a result of his complaints, the Veteran was transferred to the 
Naval Hospital in San Francisco, California. The Veteran 
complained that since the end of recruit training he was unable 
to sleep because voices told him to "wake up" and other "scary 
things."  He complained of feeling nervous and expressed vague 
paranoid ideas.  He felt depressed and dysphoric, concerned that 
he was having a "nervous breakdown."  He voiced vague suicidal 
ideation, but did not act on this.  He reported that he had 
similar emotional difficulties prior to service.  As a result, 
the Veteran was referred to a Medical Board, which found that the 
Veteran had schizophrenia, residual type, that pre-existed his 
service and which was not aggravated by service.  The Medical 
Board recommended that the Veteran be discharged from military 
service, and he was discharged in April 1985.

After service, the Veteran continued to experience psychiatric 
difficulties and was at times hospitalized as a result of this.

At his hearing in August 2008 the Veteran's psychiatrist 
testified that the Veteran still had schizophrenia and that he 
was being treated for this.  The physician testified that the 
Veteran was predisposed towards schizophrenia prior to service 
but that his condition became worse in service and appeared to 
have been aggravated by the pressures associated with military 
service.  

The Veteran was examined by a psychiatrist in March 2009; the 
examiner indicated that he reviewed the claims file including the 
medical reports in the claims file.  The examiner concluded that 
the Veteran's schizophrenia got worse in service because the 
Veteran was able to remain obtain and maintain employment prior 
to service but, after service, he was unable to be productive 
again, had disrupted family relationships, and had frequent 
hospitalizations.  The examiner concluded the increase in 
symptoms during the Veteran's service was beyond what would be 
expected by the natural progression of the disease.

Given the two physicians' opinions that the Veteran's 
schizophrenia was permanently aggravated beyond its normal 
progression by service, the Board cannot conclude to a clear and 
unmistakable degree that the Veteran's schizophrenia was not 
aggravated by service, notwithstanding the contemporaneous 
medical documentation providing that no such aggravation took 
place. 

	B.  Hypertension and Coronary Artery Disease

The Veteran's service treatment records do not reflect a 
diagnosis of, or treatment for, either hypertension or coronary 
artery disease.  At the time of Veteran's separation examination, 
his blood pressure was 94/60.  

The Board acknowledges that at his hearing the Veteran testified 
that he was diagnosed with hypertension and coronary artery 
disease in service; however, this contention is belied by his 
service treatment records which, as noted above, show no such 
diagnosis or treatment.  Furthermore, the Board notes that the 
Veteran's testimony in this regard was somewhat confused, as in 
response to questions about in-service treatment for hypertension 
and coronary artery disease the Veteran referenced symptoms of 
nervousness and difficulty sleeping.  These symptoms were related 
to his psychiatric disorder and not to hypertension or coronary 
artery disease.  The Veteran did not articulate any reason why he 
believed his hypertension or coronary artery disease was related 
to service or to a service connected disability.  The Veteran 
admitted at his hearing that no physician related his heart 
disease to his service.  While he claimed that a physician told 
him that he had hypertension in service, he did not elaborate on 
this and there is no medical evidence to this effect.  The 
Veteran's blood pressure was normal at the time of his separation 
examination.  Moreover, there is no competent evidence of record 
that the Veteran's hypertension or coronary artery disease is 
related to his schizophrenia and the Veteran does not claim this 
in any event.  

There is no documentation that the Veteran was diagnosed with, or 
treated for, coronary artery disease within one year of his 
service.  The Veteran submitted a medical certificate from 
S.D.M.C. dated in 2006 that indicated that he is currently 
diagnosed with coronary artery disease and hypertension.  He also 
submitted an October 2008 VA treatment record showing that he is 
diagnosed with hypertension.  The October 2008 VA treatment 
record reflects that the Veteran did not know how long he had 
hypertension.  Both of these documents date from more than 20 
years after the Veteran's service.  

Insofar as there is no competent evidence of a nexus between the 
Veteran's coronary artery disease or his hypertension and his 
service, service connection for these conditions must be denied.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claims for service connection 
for hypertension and coronary artery disease. See, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

New and material evidence having been received the Veteran's 
claim for service connection for hemorrhoids is reopened; the 
appeal is allowed to that extent.

Service connection for schizophrenia is granted.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.


REMAND

The Veteran contends that his hemorrhoids got worse during his 
military service.  He testified that he did not have bleeding 
hemorrhoids prior to service but that he did have them in 
service.  The Veteran's service records reflect that the Veteran 
had hemorrhoids before service and that he did experience 
bleeding hemorrhoids in service.  Under these circumstances, the 
low threshold for affording the Veteran a VA examination is met.  
McClendon v. Nicholson, 20Vet. App. 79, 86 (2006).

Additionally, relevant treatment records should be obtained and 
the Veteran should be provided with information about what the 
evidence needs to show in order to establish service connection 
for a claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with VCAA notice that explains what the 
evidence needs to show in order to establish 
service connection for a claimed disability.  
This letter should otherwise comply with the 
requirements of the VCAA.

2.  The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his hemorrhoids after his 
service.  All identified treatment records 
should be obtained.  If records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

3.  The Veteran should then be afforded an 
appropriate examination to determine whether 
his hemorrhoids were aggravated beyond their 
normal progression in service.  The examiner 
should review the claims file and state that 
this was done in his or her report.  The 
examiner should provide an opinion as to 
whether the Veteran's hemorrhoids underwent 
an increase in severity during his service.  
If the hemorrhoids got worse during the 
Veteran's service, then the examiner should 
opine as to whether the increase was due to 
the natural progression of the disease or 
whether there was an increase beyond the 
disease's normal progression.  The examiner 
should state whether the Veteran's 
hemorrhoids clearly and unmistakably 
(obviously and manifestly) were not 
permanently aggravated beyond their normal 
progression during the Veteran's service.

4.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


